Citation Nr: 0415743	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from November 1940 to 
January 1947.  The appellant is the widow of the veteran.

This matter came before the Board of Veterans' Appeals on 
appeal from a July 2001 determination by the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO), 
which found that the appellant was not entitled to accrued 
benefits  


FINDING OF FACT

The veteran was not due additional benefits under any 
existing rating or decision, nor did he have a claim for VA 
benefits pending at the time of his death.


CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

However, the Board finds that further action in this case is 
not required to comply with the VCAA.  As discussed below, 
the appellant's claims lack legal merit and no further 
development of her claim would be beneficial or alter the 
outcome.  Thus, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the claimant are to be avoided). 
Disposition of the appellant's claims at the present time is 
therefore appropriate.

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall be paid to the 
surviving spouse.  In order to be eligible for accrued 
benefits, the claim for accrued benefits must be filed within 
one year after the date of death.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(c).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived. 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  See also 
Terry v. Principi, No. 03-7107 (Fed. Cir. February 3, 2003) 

In a March 1979 rating determination, the veteran was granted 
a permanent and total disability rating for pension purposes, 
based on non-service connected disabilities.

In February 1988, the veteran's claim for service connection 
for asbestosis and entitlement to special monthly pension on 
the basis of aid and attendance of another person was denied.  
The veteran was notified of this determination in March 1988. 
The veteran did not appeal this decision.  Accordingly, the 
February 1988 rating determination became final.  38 U.S.C.A. 
§ 7105 (West 2002) 38 C.F.R. § 20.302 (2003).  Later in March 
1988 the RO again denied the veteran's claim for service 
connection for asbestosis.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
decision which is now final.  38 U.S.C.A. § 7105.

A rating decision, dated in September 1994, denied the 
veteran's application seeking to reopen his previously denied 
claim for service-connection for asbestosis.  The veteran was 
notified of this determination that same month and did not 
appeal.  Thus, the September 1994 rating decision became 
final. 38 U.S.C.A. § 7105.

Service connection for asbestosis was established by an RO 
rating decision dated in December 1996.  This disorder was 
rated as 60 percent disabling, effective from May 1996.  This 
determination denied the veteran entitlement to service 
connection for cancer due to radiation exposure.  The veteran 
was informed of these determinations that same month and did 
not appeal.  These determinations therefore became final.  
38 U.S.C.A. § 7105.

A rating decision in September 1997 increased the disability 
evaluation for the veteran's service connected asbestosis to 
100 percent, effective from May 1996 and granted the veteran 
entitlement to basic eligibility for Dependent's Educational 
Assistance and awarded special monthly compensation based on 
being housebound.  This determination continued the denial of 
service connection for cancer due to radiation exposure as 
well as entitlement to special monthly compensation based on 
the need for regular aid and attendance of another person.  
The veteran was notified of these determinations in October 
1997 and did not appeal.  Accordingly this determination 
became final.  38 U.S.C.A. § 7105.   

According to the certificate of death, received in January 
2000, the veteran died in December 1999 as a result of 
hypoxia secondary to asbestosis.  The appellant was granted 
service connection for the cause of the veteran's death by an 
RO rating decision dated in January 2000.

Analysis

The appellant contends that she is entitled to accrued 
benefits based on the veteran's original claim for service 
connection for asbestosis received in August 1987.  This 
claim was denied by the RO by the February 1988 rating 
decision noted above.   

In order for accrued benefits to be payable, additional 
benefits must be due and unpaid under an existing rating or 
decision, or the veteran must have had a claim for VA 
benefits pending at the time of his death. Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  The veteran did not have 
any claim for VA benefits pending at the time of his death.  
The Federal Circuit decision in Jones construed the 
provisions of 38 U.S.C.A. § 5121 and 38 U.S.C.A. § 5101(a), 
and concluded that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  The Federal Circuit held that § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.

In concluding that a veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision, in order for a 
surviving spouse to be entitled to accrued benefits, the 
Court in Jones also noted that this conclusion comports with 
the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  The 
record shows that there was no claim pending at the veteran's 
death.  As a result, the claim for accrued benefits is 
legally insufficient since the requisite elements for 
eligibility to qualify for this benefit are not met.  
Accordingly, as a matter of law, this claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

Entitlement to accrued benefits is denied



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



